Citation Nr: 0418295	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  The veteran's hepatitis C is more likely than not due to 
post-service intravenous (IV) drug abuse.

2.  The veteran's IV drug abuse is not shown or claimed to 
have been secondary to a service-connected disability.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. 
§§ 3.301, 3.303 (2003); VAOPGCPREC 7-99; Allen v. Principi, 
237 F. 3d 1368 (Fed. Cir. 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to the 
veteran's claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 2002 rating decision, the April 
2003 Statement of the Case, the September 2003 RO hearing, 
the October 2003 Supplemental Statement of the Case, and July 
2002 and May 2003 letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements. 

The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim for service connection for hepatitis C.  
Further, the letters from the RO to the veteran informed him 
of the type of evidence that would substantiate his claim 
(e.g, an injury in military service or disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease, to include exposure to a 
risk factor for hepatitis C; current hepatitis C; and a 
relationship between the current disability and an injury, 
disease or event in service); that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  The veteran was informed in the 
rating decision, Statement of the Case, and Supplemental 
Statement of the Case that his claim was being denied because 
his hepatitis C was likely due to IV drug abuse which, even 
if it occurred during service, would constitute willful 
misconduct precluding service connection for any resultant 
disability.  He was additionally informed that he could 
obtain and submit private evidence in support of his claim, 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and Social Security Administration (SSA) records.  In 
addition, as noted above, the RO twice contacted the veteran 
by letter and asked him to identify all medical providers who 
treated him for hepatitis C.  The RO has obtained all 
identified evidence.

Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the September 2003 report 
of a VA reviewing physician and the October 2003 addendum to 
that report, in conjunction with the other lay and medical 
evidence of record, provide sufficient competent medical 
evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO provided the veteran notice pursuant to the VCAA both 
before and after initial adjudication of his claim in October 
2002 - he received his first VCAA letter in July 2002 and his 
second VCAA letter in May 2003.  Thus, this aspect of the 
requirements of Pelegrini is met.
  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   

In this case, although the VCAA notice letters that were 
provided to the appellant do not expressly contain the 
"fourth element," the Board finds that the appellant was 
indeed fully notified of the need to give to VA any evidence 
pertaining to  claim.  He was advised to submit any relevant 
medical evidence in his possession that he would obtain or 
had obtained, in addition to being advised that VA would 
assist in obtaining any relevant evidence.  Thus, he was in 
effect advised to submit any evidence in his possession in 
addition to being advised that he could obtain, or VA could 
assist him in obtaining, any relevant information not yet in 
his possession.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Factual Background

The veteran claims to have hepatitis C arising as a result of 
events during his period of active service.  The risk factors 
he suggests occurred during service include receiving jet gun 
injections, injuring himself with multiple cuts when running 
into a barbed wire fence, and engaging in unprotected sex 
while in Korea.  He also indicates that a skin growth on his 
stomach area that was removed during service may have been a 
result of hepatitis C contracted during service.  

The veteran's service medical records show that in May to 
June 1974 he had penile cancroids and genitourinary 
infections related to sexual contact in Korea.  Also in June 
1974, the veteran was seen for a bump on his stomach, which 
was described as a 3 millimeter skin mass that was bleeding.  
The mass was removed in July 1974 under local anesthesia.  

A January 1982 report of an examination for Social Security 
Administration (SSA) benefits purposes includes the veteran's 
history of experimentation with drugs, to include use of 
heroin, approximately 7 years prior, for an unspecified 
period of time.  He denied any current use of alcohol or 
drugs.  

A September 1992 report of an examination at the behest of 
the Social Security Administration (SSA) resulted in an Axis 
I psychiatric diagnosis of heroin dependence.  The veteran 
was noted to be currently using heroin.

January 1993 RO records of treatment include a history of IV 
cocaine and heroin use one day earlier.  Forearm tracks were 
noted where he had been injecting the drugs.  The site was 
prepped to be sterile and minimal amber track material was 
aspirated.  The diagnosis was rule out arm abscess.

An August 1993 VA record of psychiatric triage indicates by 
history that the veteran had been using heroin intravenously 
for 24 years, and that he was seeking help for his addiction.  
Subsequent treatment records are consistent with the 
veteran's having successfully stopped using heroin at that 
time or shortly thereafter.

A June 1999 VA record of treatment indicates that the veteran 
had a past medical history of drug abuse, and that he had 
been clean for 6 years.  

In December 2002, the veteran submitted numerous articles 
from www.hcvets.com, a site with information "provided by 
Veterans of the United States Military with Hepatitis C (HCV) 
to assist fellow Vets/ Active Military and Dependents with 
awareness to the Hep C virus exposure methods during military 
service."  The information received included assertions 
correlating use of jet injectors with blood-borne pathogens, 
with a "theoretical risk of transmission as high as 1 per 
388"; a statement from a health educator that the 
transmission of hepatitis C by air gun vaccination had not 
been documented but was in theory entirely possible, and that 
documents obtained pursuant to the Freedom of Information Act 
revealed that U.S. servicemen were used to test experimental 
vaccines while they were in Basic Combat Training during the 
Vietnam Era; and that the hepatitis C virus was recently 
detected in blood samples of American servicemen taken in 
1948.
   
At a September 2003 RO hearing, the veteran asserted that he 
could have contracted hepatitis C from in-service jet gun 
injections or as a result of the incident in service during 
which he received many cuts after running into a barbed wire 
fence.  He also believed that he may have contracted 
hepatitis C during sexual activity in Korea.  He described 
his ongoing treatment for hepatitis C.  He said he could not 
recall taking intravenous drugs while in service in Korea, 
and wasn't sure if he took intravenous drugs during service 
while on leave in the Untied States.  He could not recall 
whether he went to the dispensary after the incident in which 
he ran into a barbed wire fence during.  He said he had never 
received or donated blood since his discharge from service.  
He could not recall any flu-like symptoms during service, 
though he pointed out that his period of service was a long 
time ago.  He said he had not received any tattoos.  

Shortly thereafter in September 2003, the RO obtained a 
medical opinion from a VA physician as to whether it was at 
least as likely as not that the veteran's hepatitis C began 
during service or was related to some incident of service.  
The physician's report reflects a close review of the 
veteran's contentions, to include unprotected exposure to 
sexual partners in Korea, running into a barbed wire fence 
during service, and exposure to jet gun infections, and also 
reflects a close review of the service medical records and 
post-service medical evidence.  The clinician noted that 
serological testing conducted in October 1981 was not 
definitive for ruling out hepatitis C infection as serologic 
testing for hepatitis C was not available until after 1989.  
After a review of the claims file, and recitation of the 
veteran's relevant medical history, to include the service 
medical records, the reviewing physician wrote as follows:

The important risk factors for hepatitis 
C transmission include transfusion of 
blood products, intravenous drug use, and 
intranasal drug use possibly related to 
nasal ulceration and bleeding.  Sexual 
transmission of hepatitis C has been 
reported but at a very low rate, possibly 
secondary to the fact that hepatitis C 
RNA is not detected in semen, vaginal 
fluid, urine, or stool.  Therefore, 
sexual transmission is more likely with 
multiple partners and with traumatic 
sexual intercourse.  The veteran has 
included articles in his C-file which 
suggest that the potential for cross-
contamination from use of jet gun 
injector, however, it is unclear as to 
the clinical significance of this 
potential.  In addition, he has a letter 
form Dr. Sue Bailey, the Assistant 
Secretary of Defense, stating that 
concerns about the safety of jet 
injectors has resulted in the 
discontinuance of the routine use of jet 
injectors within the Department of 
Defense.  She also states that there is 
no evidence that service members have 
acquired blood-borne infections through 
the use of jet injectors.  The likelihood 
of transmission of blood-borne infections 
via jet injectors is remote.  The 
likelihood of hepatitis C transmission in 
heroin abuse is significant.  IV drug use 
is one of the most common causes of 
hepatitis C transmission.  His heroin use 
was documented after his active service 
(1975).

It is at least as likely as not that the 
veteran's hepatitis C had its onset 
during his military active service.

The RO, noting the examiner's one-sentence conclusion in the 
last paragraph of his written opinion to be incongruent with 
the analysis section of the report, requested clarification 
from the reviewing physician as to the conclusion of the 
report.

In an October 2003 addendum, the reviewing physician provided 
clarification as follows:

[The veteran's] hepatitis C is more 
likely than not unrelated to his military 
service as his history of heroin use is 
the likely source of his hepatitis C 
infection.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.   38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

38 U.S.C.A. § 1110 states that "no compensation shall be paid 
if the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§§ 3.1(n), 3.301.  However, 38 U.S.C.A. § 1110, barring 
veterans' disability compensation "if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs" does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  See Allen v. Principi, 237 F. 
3d 1368 (Fed. Cir. 2001).  VA regulations state that direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  See 38 C.F.R. § 
3.301(a). See also VAOPGCPREC 7-99 (June 9, 1999) (stating in 
part that the amendments made by section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, which are applicable to 
claims filed after October 31, 1990, prohibit the payment of 
compensation to a veteran under 38 U.S.C. § 1110 or 1131 for 
service-connected disability ("disability compensation") 
for a disability that is a result of a veteran's own abuse of 
alcohol or drugs (a "substance-abuse disability"), and they 
preclude direct service connection of a substance-abuse 
disability for purposes of all VA benefits, including 
dependency and indemnity compensation).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Board is persuaded by the September 2003/October 2003 VA 
physician's opinion that the veteran's hepatitis C is likely 
due to his abuse of heroin.  The physician's report reflects 
a detailed review of the claims file and careful attention to 
the veteran's contentions.  The reviewing physician found the 
history of heroin abuse was the veteran's significant risk 
factor for hepatitis C, as opposed to other claimed, in-
service, risk factors such as unprotected sex, jet gun 
injections, and running into a barbed wire fence.  
Furthermore, this physician, after reviewing the record, 
interpreted the histories notated in the record as most 
consistent with intravenous drug abuse beginning only after 
service, in 1975.  The Board too finds the record most 
consistent with this history - the veteran indicated during a 
January 1982 SSA examination that he experimented with heroin 
7 years prior the SSA evaluation, or in 1975.  The 
"background" section of the SSA examination report appears 
to be arranged chronologically, and the discussion of use of 
heroin use in the report comes only after the discussion of 
the period of the veteran's military service and a head 
injury he sustained in service.  The 1982 SSA examination 
report is more probative as to history, in the Board's view, 
than the history as relayed by the veteran during VA 
treatment in August 1993, many years later, and only a day 
after the veteran had last used heroin, stating he began 
using heroin "24 years ago," which would date the abuse 
back to 1969, prior to the veteran's period of active 
service.  Additionally, at his September 2003 RO hearing the 
veteran could not recall using intravenous drugs during 
service.  

Regardless of whether the veteran abused IV drugs during 
service, the Board notes that the law and regulations provide 
that compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2003).  With respect to alcohol 
and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2003).

The Board acknowledges the veteran's other theories as to the 
etiology of his hepatitis C, to include receiving jet gun 
injections, running into a barbed wire fence, and engaging in 
unprotected sex in Korea.  However, the veteran, as a lay 
person, is competent to report his histories of jet gun 
injections, running into a barbed wire fence, and unprotected 
sex, but is not competent to provide medical opinions, so 
that his assertions as to medical diagnosis or causation of 
his hepatitis C cannot constitute medical evidence to support 
his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, accepting as persuasive the VA reviewing 
physician's findings and opinion, and with no competent 
opinion to the contrary, the Board finds that service 
connection for hepatitis C is not warranted on the basis that 
it was likely due to post-service IV drug abuse with no claim 
or indication that the drug abuse was secondary to a service-
connected disability (the veteran is currently service-
connected only for post-traumatic headaches secondary to an 
in-service head injury).  Such drug abuse constituted willful 
misconduct, so that direct service connection is not 
warranted for hepatitis C no matter when the intravenous drug 
abused began - before, during or after service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.301(a); VAOPGCPREC 7-99; Allen 
v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).

As the preponderance of the evidence is against the claim for 
service connection for     hepatitis C, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



